Citation Nr: 1009887	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to service connection for bilateral foot 
blistering and bilateral toe curling.

4.  Entitlement to a compensable evaluation for residuals of 
a right great toe injury.

5.  Entitlement to a total evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

During a May 2005 podiatry consultation, the Veteran reported 
that his service-connected residuals of a right great toe 
injury caused him to walk differently, causing lateral ankle 
pain.  The diagnosis was tendinitis, but the location was not 
specified.  The Board finds that the evidence of record 
reasonably raised a claim of entitlement to service 
connection for a left ankle disorder, to include as secondary 
to service-connected residuals of a right great to injury, 
and such claim is referred to the RO for appropriate actions.

The issues of entitlement to service connection for bilateral 
foot blistering and bilateral toe curling, a compensable 
evaluation for residuals of a right great toe injury, and 
entitlement to a total evaluation based on individual 
unemployability (TDIU) are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's hypertension is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident occurring during his military 
service.

2.  The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to an 
herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in September 2004, February 2005, and October 
2007, advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Veteran's claim was readjudicated in the 
March 2008 and June 2009 Supplemental Statements of the Case.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this 
case.  The RO obtained the Veteran's service treatment and 
personnel records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to his claim of entitlement to service connection for 
hypertension, the Veteran was not provided a VA examination.  
In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) held that VA must provide a VA 
medical examination in service connection claims only when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred inservice or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The evidence of record demonstrated a current diagnosis of 
hypertension, but there was no competent evidence 
establishing inservice complaints of or treatment for 
hypertension, nor is there competent evidence establishing a 
compensable manifestation of hypertension during an 
applicable presumptive period.  As such, a VA examination was 
not warranted.  Id.  

With respect to the Veteran service-connection claim for 
PTSD, during this course of this claim, the Veteran has 
provided stressors that lack sufficient detail to formulate 
an effective search for verifying records.  Moreover, no 
credible evidence has been submitted to support the Veteran's 
subjective accounts of the events occurring during his active 
duty service.  Given the general nature of the Veteran's 
stressors and the lack of any other supporting evidence 
provided, the Board concludes that the RO has made all 
reasonable attempts to verify the Veteran's alleged 
stressors, and further efforts to verify this claim would be 
futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that appellants must provide, at a minimum, a 
stressor that can be documented).  Post-service VA treatment 
reports demonstrate current diagnoses of PTSD based on 
stressors that were reported by the Veteran.  These stressors 
were not independently verifiable and no credible evidence 
has been submitted in support of the asserted stressors.  The 
Veteran failed to provide sufficiently detailed description 
of his claimed inservice stressor or stressors.  As such, the 
Veteran was not afforded a VA examination because the results 
of the examination would not serve to verify the alleged 
stressors.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

A.  Hypertension


Historically, the Veteran served on active duty from November 
1965 to October 1968.  Herein, he is seeking service 
connection for hypertension, to include as due to exposure to 
an herbicidal agent; and PTSD.

Service connection may be granted on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Moreover, in the case of 
hypertension, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted on a direct basis for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

Although the Veteran served in the Republic of Vietnam during 
the applicable period, hypertension is not a disorder subject 
to presumptive service connection.  Id.  As such, service 
connection for hypertension on a presumptive basis based on 
exposure to herbicides is denied as a matter of law.  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 
Vet. App. 164, 167 (1999). 

A review of the Veteran service treatment records did not 
reveal complaints of or treatment for hypertension or 
symptoms related thereto.  Upon service discharge, the 
Veteran's blood pressure was determined to be 120/70.

In March 1974, the Veteran underwent a VA examination of his 
feet.  At this examination, the Veteran's blood pressure was 
110/70.  There was no indication that he was then taking a 
prescription medication for hypertension.

In June 2004, after an abnormal nuclear test, the Veteran was 
examined for left pectoral chest pains.  During this 
examination, the treating physician, K.S., M.D., stated that 
the Veteran's cardiac risk factors did not include diabetes, 
cigarette smoking, hypertension, hyperlipidemia, or a family 
history of heart disease.  The only medication the Veteran 
was taking at this time was for an enlarged prostate.  Dr. 
K.S. found that the Veteran may then be experiencing 
"balanced ischemia consistent with multivessel disease."  
To treat this disorder, Dr. K.S. encouraged the Veteran to 
start taking his prescription for Toprol.  

Since June 2004, the Veteran has been provided multiple 
diagnoses of and ongoing treatment for hypertension.  None of 
this evidence, however, included an etiological opinion 
relating the Veteran's current hypertension to his active 
duty service, nor did establish that the Veteran's 
hypertension became manifest to a compensable degree within 1 
year of his service discharge.

In March 2005, the Veteran submitted a statement that he 
first received treatment for hypertension "about one year 
after discharge."  He further asserted that this original 
treatment was sometime in 1970, but that the treating doctor 
had since died and the treatment records were unavailable.  
The Veteran claimed that, at the time of his first post-
service treatment, his blood pressure readings fluctuated 
"from low to very high."  The Veteran also asserted that 
his hypertension was so severe at times that he had to lie 
down.

At the December 2009 Board hearing, the Veteran testified 
that he was not treated during his active duty service for 
hypertension or symptoms thereof, but that he started 
noticing "problems" with hypertension and high blood 
pressure about 1 year after his service discharge.  As a 
result of his first post-service treatment for hypertension, 
the Veteran testified that he was prescribed medication and 
that he has been taken medication ever since.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The Veteran's service treatment records were silent as to 
complaints of or treatment for hypertension or symptoms 
thereof.  As such, a chronic disorder was not demonstrated 
during the Veteran active duty service.  Consequently, the 
post-service evidence of record must demonstrate a continuity 
of symptoms in order to grant the Veteran's service-
connection claim.  

The first post-service evidence of record demonstrating 
complaints of or treatment for hypertension is dated in June 
2004.  See Mense, 1 Vet. App. at 356.  This 35-year period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.

The Board acknowledges the various statements submitted by 
the Veteran that he had experienced hypertension or symptoms 
thereof beginning within a year from his service discharge.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim for service connection 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  Accordingly, the Board must 
consider the lay evidence submitted by the Veteran regarding 
his symptoms since his discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  In Jandreau, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377.  Similarly, the 
United States Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303; see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  
Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran did not complain of nor was he treated for 
hypertension during his active duty service.  Upon his 
service discharge, his blood pressure was 120/70.  At the 
March 1974 VA examination, the Veteran's blood pressure was 
110/70 and there was no indication that he was taking 
hypertension medication.  Evidence dating from March 1974 to 
June 2004, demonstrating complaints of or treatment for 
hypertension was neither obtained by the RO nor submitted by 
the Veteran.  In June 2004, a private doctor stated that the 
Veteran's cardiac risk factor did not include hypertension.  
The evidence of record does not support a finding that the 
Veteran's current hypertension manifested to a compensable 
degree within 1 year of his service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Further, the Board finds the Veteran's assertions 
that he has experienced hypertension or symptoms thereof 
since his service discharge are not credible and are out 
weighed by the absence of ongoing treatment reports; the 
normal blood pressure reading at the March 1974 VA 
examination without mention of a hypertension medication; and 
that a private doctor stated that the Veteran did not have a 
risk factor of hypertension in June 2004.  Buchanan, 451 Vet. 
App. at 1336.  

To the extent that the Veteran asserts that his currently 
diagnosed hypertension is related to his active duty service, 
the Board finds that as a layman, his statements are not 
competent evidence on the etiology of a disorder.  Espiritu, 
2 Vet. App. at 494.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, 
lay assertions of etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan, 7 
Vet. App. at 365.  

Based on the above, the Board finds that the preponderance of 
the evidence is against this service connection claim and, 
thus, the benefit-of-the-doubt rule does not apply and the 
claim of entitlement to service connection for hypertension 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53.

B.  PTSD

In August 2004, the Veteran submitted a claim of entitlement 
to service connection for PTSD.  The evidence associated with 
the Veteran's claims file included diagnoses of PTSD, but no 
diagnosis of any other psychiatric disorder.  As such, the 
Board will not address the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV. 38 C.F.R. § 4.125.  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran 
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  If a 
veteran did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 134; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, a 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty service from 
November 1965 to October 1968.  The Veteran's service 
personnel records noted that he was stationed in the Republic 
of Vietnam for more than 2 years.  During his tours of 
service in Vietnam, the Veteran's military occupational 
specialty was Water Supplyman with the 7th Engineering 
Battalion, 3rd Marine Division.  The Veteran's DD 214 
indicated that the Veteran was awarded the National Defense 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  However, there was no indication that the Veteran was 
awarded decorations, medals, badges, or commendations 
confirming his participation in combat.  Moreover, the 
Veteran's service treatment records were silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.  As such, the evidence does not show 
that the Veteran engaged in combat with the enemy.  As the 
Veteran is not shown to have participated in combat, his 
assertions of inservice stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen, 10 Vet. App. at 134; Doran, 6 Vet. App. 
at 283. 

In considering whether there is credible supporting evidence 
that the claimed inservice stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  The determination as to 
whether the requirements of service connection have been met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Competency of 
evidence must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of the Veteran, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza, 7 
Vet. App. at 506; Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In July 2004, the Veteran reported flashbacks and dreams of 
combat experience, but no suicidal ideations.  The 
preliminary diagnosis was PTSD and the Veteran was referred 
for a mental health evaluation.

In an undated PTSD Questionnaire, the Veteran asserted the 
following stressors:  (1) conducting perimeter security and 
daytime patrols for enemy bodies; (2) the enemy attempting 
"overruns" of his position; (3) near daily sniper fire; (4) 
mortar fire; (5) being on constant alert; and (6) sleeping 
with loaded weapons in preparation for combat.

In May 2005, after a psychiatric evaluation, a social worker 
diagnosed "[rule out] PTSD."  During the evaluation, the 
Veteran reiterated some of his stressors and added that he 
had killed at least one enemy soldier.  The social worker 
further stated that the Veteran "appear[ed] to be a 
survivor" and that treatment was not warranted as the 
Veteran seemed to be "dealing well with life."  That same 
day, a VA psychiatrist evaluated the Veteran and determined 
that his symptoms met the criteria of a PTSD diagnosis and 
assigned a Global Assessment of Functioning score of 60.  
During this evaluation, the Veteran reported being shot at 
"many times" without further detail.

In an August 2005 statement, the Veteran asserted the 
following stressors: (1) engaging in fire fights; (2) fear of 
dying; (3) seeing fellow soldiers being shot at and shot, and 
witnessing them dying, including being  "blown up"; (4) the 
enemy attempting "overruns" of his position; (4) performing 
perimeter security at each of his posts; and (5) always being 
on guard.

In October 2006, a treatment report indicated that the 
Veteran had ceased taking his prescription medication for 
PTSD and that he refused a mental health follow-up 
assessment.

During the December 2009 Board hearing, the Veteran testified 
as to his inservice stressors, which included participating 
in fire fights and seeing fellow soldiers die.  The Veteran 
was unable to provide further details as to the location or 
timing of these events.

Initially, the Board notes that the evidence of record does 
not support a finding that show that the Veteran engaged in 
combat during his military service.  In this regard, the 
Board observes that an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
128.  More importantly, notwithstanding the diagnoses of 
PTSD, the evidence of record does not provide corroboration 
or verification of the occurrences of the Veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  The information that has been provided 
by the Veteran is simply too vague and lacking in detail, 
which renders his statements less credible.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  Furthermore, the Board observes that any attempt to 
confirm these stressors would be futile.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
factual data required by VA to confirm a stressor, such as 
names, dates, and places, are straightforward facts and do 
not place an onerous task on the veteran).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107.  The objective 
evidence of record does not show that the Veteran engaged in 
combat with the enemy and, therefore, his testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressors.  Accordingly, his testimony must be corroborated 
by credible supporting evidence.  As no credible 
corroborating evidence that the stressors actually occurred 
is of record, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  As 
such, because there is no verified stressor, service 
connection for PTSD is not warranted.  Id.


ORDER

Service connection for hypertension, to include as due to 
exposure to an herbicidal agent, is denied.

Service connection for posttraumatic stress disorder is 
denied.




REMAND

Herein, the Veteran is also seeking service connection for 
bilateral foot blistering and toe curling, a compensable 
evaluation for his service-connection residuals of a right 
toe injury, and a total evaluation based on individual 
unemployability.  

Service treatment records dated in December 1966 demonstrated 
that the Veteran dropped a foot locker on his toe.  
Thereafter, the Veteran received ongoing treatment for an 
ingrown toe nail.  Pursuant to his January 1974 claim of 
entitlement to service connection for residuals of a right 
toe injury, the Veteran underwent a VA examination in 
February 1974.  The Veteran reported that he had "smashed" 
his toe during his active duty service.  Radiological 
examination of the Veteran's right toe revealed "minimal 
degenerative changes without other appreciable abnormalities 
noted."  The diagnosis was right great toe osteoarthritis; 
no etiological opinion was provided.  A physical examination 
revealed a "small nail" on the Veteran's right great toe 
that was hyperkeratotic.  In March 1974, service connection 
was granted for residuals of a right toe injury, 
hyperkeratotic, and a noncompensable evaluation was assigned 
thereto, effective January 1974.

In August 2004, the Veteran submitted a claim of entitlement 
to a compensable evaluation for his service-connected 
residuals of a right toe injury.  The Veteran reported 
dropping a foot locker on his toe, cracking the nail.  The 
Veteran also reported that he had not yet undergone post-
service operations on his right great toe area.  After a 
radiological examination of the Veteran's right foot, the 
diagnosis was no recent fractures or dislocations and minimal 
degenerative changes of the first metatarsophalangeal joint 
and some of the interphalangeal joints, but no destructive 
bones changes.  The VA examiner did not opine as to the 
relationship between the Veteran's inservice right great toe 
injury and his diagnoses of right great toe osteoarthritis.  

During a May and June 2005 podiatry consultation, the Veteran 
reported a sharp pain in his right great toe nail and in an 
unnamed joint.  The Veteran stated that he dropped a foot 
locker on his right great toe and suffered a crush injury to 
the right hallux.  "Old" x-rays of the Veteran's right foot 
revealed a bone fragment on the right hallux.  A review of 
May 2005 x-rays of his right foot revealed degenerative 
changes involving the right first metatarsophalangeal joint 
and second to fifth interphalangeal joints; the rest of the 
osseous structures and joints were intact and soft tissues 
were unremarkable.  Range of motion testing demonstrated a 
"limited" range of motion and mild pain in the right 
metatarsophalangeal joint.  All other pedal ranges of motion 
were within normal limits.

In December 2006, the Veteran underwent a VA examination of 
his right foot.  The Veteran reported that he dropped a 100-
pound foot locker on his right great toe, causing an 
unspecified fracture.  The Veteran also reported that he has 
undergone multiple post-service surgeries to his right great 
toe area, including surgical stapling.  After a physical 
examination, the diagnosis was "remote right great toe 
fracture with post-surgical changes and arthritis."

In April 2007, a VA examination resulted in diagnoses of 
"postoperative ingrown toenail from an injury to the right 
great toe," and "postoperative adducted helices and 
hammertoes 2nd, 3rd, and 4th right foot."  The examiner noted 
that the Veteran underwent post-service operations to correct 
the hammertoes of his right 2nd, 3rd, and 4th digits, and that 
he had an operation on his right great toe.  After reviewing 
the Veteran's claims file, the examiner opined,

[T]he only injury documented was an 
ingrown toenail.  Consequently, the 
adducted toe and the hammertoes are not 
likely related to the toenail, but a 
separate etiology.

Based on a longitudinal review of the evidence of record, the 
Board finds that the March 1974 grant of service connection 
for residuals of the Veteran's inservice right great toe 
injury was limited to the symptoms associated with his 
toenail.  The VA examinations provided to the Veteran over 
the years did not include etiological evaluations of his 
right great toe osteoarthritis and did not address the 
relationship, if any, between his inservice right great toe 
injury and the relevant post-service surgery.  As such, the 
Board finds that a remand is warranted in order for the 
Veteran to undergo a VA examination to ascertain the full 
extent of the inservice injury to his right great toe and the 
residuals thereof.  See Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).

In addition to the foregoing, while the examiner in April 
2007 opined that the Veteran's adducted toe and hammertoes 
were related to an etiology separate from the Veteran's 
toenail, the examiner did not proffer an opinion as to 
whether the Veteran's service connected right toe disability 
aggravated any other current disability.  On remand the 
Veteran should be afforded an examination to determine 
whether the Veteran's service connected right toe disability 
aggravates any current bilateral foot disabilities.  

Insomuch as the Veteran has alleged that his service 
connected right toe disability either caused or aggravated 
additional foot disabilities, the RO should provide him with 
a VCAA compliant letter informing of the information and 
evidence necessary to establish service connection on a 
secondary basis. 

The issue of entitlement to a TDIU is inextricably 
intertwined with the Veteran's claim of entitlement to a 
compensable evaluation for residuals of a right great toe 
injury.  As such, a remand is warranted in order for the 
Veteran's TDIU claim to be evaluated contemporaneous to his 
increased rating claim.

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2010).  In 
particular, with respect to his claim for 
service connection for bilateral foot 
blistering and toe curling, the Veteran 
should be informed of the evidence 
necessary to establish service connection 
on a secondary basis. 

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
claimed bilateral foot disabilities as 
well as residuals of a right great toe 
injury during the pendency of this appeal.  
Based on his response, the RO must attempt 
to procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
(1) whether there is an etiologically 
relationship between the Veteran's service 
connected right toe disabilities and any 
current bilateral foot disabilities and 
(2) the full extent of the inservice right 
great toe injury and the residuals 
thereof, to include effects on the 
Veteran's toe nail, surrounding 
musculature, relevant bones and joints, 
and associated surgical scars.  

The examiner should identify any current 
foot disability.  For each disability 
identified, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that the disability was 
incurred during service.  For each 
disability that did not originate during 
active service, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not that the disability 
was either caused by or aggravate by the 
Veteran's service connected right toe 
disability.  

In addition, the examiner must address (1) 
whether the Veteran's right great toe 
osteoarthritis is related to his active 
duty service, including the inservice 
injury to his right great toe; (2) whether 
the post-service surgery to his right 
great toe is related to the inservice 
injury; and (3) whether any of the 
Veteran's bones or joints in the area of 
the inservice right great toe injury were 
damaged as a result of that injury.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot render an opinion without 
resorting to speculation, the examiner 
must explain why speculation is required.  
The report prepared should be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  After completing 
the above actions, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated to include 
any newly obtained evidence.  If these 
claims remain denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


